Citation Nr: 0722829	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-17 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from March 1966 to 
October 1969 with 2 years and 10 days of prior active 
service. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for bilateral 
hearing loss and awarded a noncompensable (0 percent) rating, 
effective August 25, 2003.

The veteran was scheduled for a March 2007 Board hearing, but 
failed to appear.  He was re-scheduled for a May 2007 Board 
hearing, per his request, but failed to appear or indicate 
any desire to re-schedule.


FINDING OF FACT

The veteran's hearing loss disability is manifested by no 
greater than Level I hearing in the right ear and Level II 
hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003 regarding the original service 
connection claim for bilateral hearing loss.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

After the RO granted service connection for bilateral hearing 
loss in a March 2004 rating decision, the veteran filed a 
notice of disagreement with the assigned rating in June 
2004.  The RO continued the 0 percent rating in a June 2005 
statement of the case and an October 2005 supplemental 
statement of the case.  The RO subsequently provided the 
veteran a letter, which notified him of the laws regarding 
assignment of disability ratings and effective dates.  While 
the RO did not readjudicate the claim after providing this 
letter, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
At 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the timing 
or content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his bilateral hearing loss.  The veteran's 
representative contends that the veteran's audiology 
examinations in June 2005 and December 2003 were inadequate 
because they were performed in sound-proof rooms.  The 
examinations are not shown to be inadequate for rating 
purposes, however, as the examinations were conducted by a 
state-licensed audiologist and included a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test. See 38 C.F.R. § 4.85(a).  The veteran has not referred 
to any additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the veteran. 

Increased Rating

The RO granted service connection for bilateral hearing loss 
in March 2004, assigning a 0 percent rating, effective August 
25, 2003.  The veteran appealed this action.  He essentially 
contends that his hearing loss is much worse than warranted 
by a 0 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
70
85
54
LEFT
20
30
65
80
49

Speech audiometry revealed a lowest speech recognition 
ability of 92 percent in the right ear and of 84 percent in 
the left ear.

On the authorized VA audiological evaluation in June 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
70
85
54
LEFT
20
30
65
80
49

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

The audiological findings when applied to the above cited 
rating criteria translate to literal designations of no 
greater than Level II hearing in the left ear and Level I 
hearing in the right ear, which do not support the assignment 
of a rating higher than 0 percent under applicable 
regulations.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's bilateral hearing loss warranted a 
rating higher than 0 percent.  For this reason, "staged 
ratings" are inapplicable to this case. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable rating for 
bilateral hearing loss is not warranted.

Regulation precludes the Board from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for bilateral 
hearing loss in a June 2005 statement of the case.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's bilateral 
hearing loss is not shown to cause marked interference with 
employment or frequent periods of hospitalization.  The June 
2005 VA examination report indicated that for the preceding 
eight months, the veteran worked for the County Deputy and 
had not missed any work since he started. 

Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


